Citation Nr: 1713854	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a disability of the lower extremities.

3.  Entitlement to service connection for hypertension secondary to the treatment of service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1962 to April 1965.  He died in September 2015.  In November 2016, the appellant, his wife, was deemed the Veteran's substitute for purposes of processing the instant appeal to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of those proceedings is of record.

In February 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran's diagnosed low back disability, including degenerative disc disease and degenerative joint disease, was not present during service or for many years thereafter and is not otherwise etiologically related to service or his service-connected right knee disability. 

2.  The Veteran's peripheral neuropathy and myalgia paresthetica of the lower extremities was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  The Veteran's hypertension was not present during service or for many years thereafter and is not otherwise etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a disability of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to his death, the Veteran had been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine, peripheral neuropathy of the lower extremities, myalgia paresthetica and hypertension.  The appellant maintains that these conditions are resultant from the Veteran's military service.  Specifically, the appellant contends that the Veteran's low back disability was resultant either from a parachute jump fall in March 1963 or the Veteran's service-connected right knee disability, and that the Veteran's lower extremity radicular symptoms were due to either this fall or his back injury.  The appellant also maintains that the Veteran's hypertension was due to the pain medications he was taking for his back.  To the extent the Veteran reported that his service treatment records were destroyed in a fire, the Board emphasizes that such records are in the claims file, to include the his entrance and separation examination reports and clinical records.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, some of the conditions at issue are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  When the condition is not identified during service, when it is noted in service but is not chronic or where the diagnosis of chronicity may be legitimately questioned, but the evidence shows a "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as degenerative joint disease, manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or for a disability that has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Low Back and Lower Extremity Disabilities

The Veteran had stated that he dislocated his right knee, left hip, left shoulder and "broke [his] neck" in a parachute accident in 1963.  The Veteran's brother has stated that the Veteran "suffered injuries to his knees, hips, a shoulder and cervical spine" from the parachute jump.  The Veteran also reported radicular symptoms, including pain, numbness and weakness in his right leg resulting from his back disability.  The Veteran was service-connected for a right knee disability at the time of his death. 

Service treatment records contain no complaints, diagnosis or treatment of any low back disability.  March 1963 service treatment records show the Veteran was diagnosed with internal derangement of the right knee and possible torn meniscus and an abrasion of the right calf when his knee locked and "gave way."  Contemporaneous records indicate the Veteran reported that this injury occurred while he was running up stairs.  Multiple treatment records following the injury make no reference to the Veteran's back, and his April 1965 separation report of medical examination notes no back problems. 

Two months after the Veteran's separation, at a June 1965 VA examination, the Veteran reported no back concerns and was noted to have normal spine motion and curvature.  

In October 1990, the Veteran reported that he was under a doctor's care for an "on-the-job back injury which occurred in November 1988."  He stated that he was unable to return to work due to the injury, which he described as "permanent and non-operable." 

December 1988 CT scan results of the Veteran's lumbar spine show a disc bulge at L4-L5 and disc material protrusion at L5-S1 consistent with a herniated disc, with the remaining findings being otherwise unremarkable.  X-rays showed minimal spur formation at the margins of L4 and L5 but were otherwise normal.

Private treatment records from May 1999 indicate the Veteran sustained a low spine fracture in 1988.  

In September 2000, the Veteran was diagnosed with lumbar spinal stenosis.

In July 2001, the Veteran reported persistent low back pain progressing since an injury 12 years prior. 

In a January 2007 neurology consultation, the Veteran reported that his mid to low back pain started in 1982 while he was changing a tire on his car.  He also complained of numbness in his right anterior thigh, extending from his groin down to his knee.  The report noted extensive degenerative disease of the spine and assessed myalgia paresthetica and possible peripheral neuropathy.

The Veteran underwent a comprehensive VA examination in May 2015, during which he complained of progressive low back pain with bilateral buttock and leg pain.  The examination involved a review of the Veteran's claims file, an in-person interview and a physical assessment of the Veteran.  The examiner noted diagnoses of degenerative disc disease, degenerative joint disease and a herniated L4-L5 disc since 1988 and spinal stenosis since 2002.  The examiner found no evidence in the service medical record of any history of in-service injury to the lumbosacral spine.  The examiner noted that the first indication in the record of any low back disability reported by the Veteran was in October 1990, with the first evidence of any objective chronic low back condition being assessed was the December 1988 radiology reports indicating minimal spur formation in the region of L4-5 and L5-S1, which the examiner described as only very minimal degenerative disease.  The examiner noted multiple inconsistent statements from the Veteran regarding his military service, his in-service knee injury and the extent of that injury, and the intervening back injury that occurred in 1988.  
      
After an extensive discussion of the Veteran's medical history during and following service the examiner opined that the Veteran's low back disability was less likely than not related to service.  The examiner noted that there was no objective or substantiating evidence found in the service medical record indicating any acute, subacute, or chronic injury to the lumbosacral spine during service or a multiple trauma acute injury to any joint, much less three joints and the neck and back, as described by the Veteran.  The examiner also noted inconsistencies in the Veteran's statements and the memory difficulties he was having.  The examiner stated that the Veteran's description of events during service was contradicted by the medical record and subsequent medical records, specifically that any clinically significant trauma to the lumbosacral spine during service would have been expected to show greater abnormality on plain radiographs than was reported in the plain films of December 1988, which showed very minimal and totally age appropriate mild degeneration at more than 20 years after the alleged parachute mishap.  The examiner also opined that it was less likely than not that the Veteran's back condition was proximately due to or a result of service-connected right knee disability.  The examiner found that the Veteran's right knee disability is not the proximate cause of the chronic degenerative disease of the lumbosacral spine and that: 
      
"There is no medical reason that the knee condition would be expected to directly cause the degenerative disease seen in this veteran which is the normal expected axial spine degenerative disease common in the general population that invariably worsens with age.  Longstanding severe alterations of gait and weight bearing, abnormalities not present in this veteran, may contribute to muscular pain due to imbalance of muscle use but generally do not themselves lead to or accelerate normal degenerative processes inherent in the aging process.  Severe impairments of a major weight bearing joint are often actually protective as they limit tolerance for the weight bearing activities of normal existence that do contribute to/accelerate degeneration."

The examiner also stated that the Veteran's low back disability was not aggravated by his right knee disability as "the Veteran's knee condition is neither severe nor productive of significant gait or balance impairments that might materially affect aggravate back pain or accelerate the otherwise normal 'aging' of this Veteran's lumbosacral spine."   

Turning to the Veteran's radicular symptomatology in the lower extremities, the examiner diagnosed idiopathic peripheral neuropathy, likely exacerbated by cancer chemotherapy and meralgia paresthetica both first noted in 2005.  The examiner highlighted the Veteran's 2005 EMG, which showed meralgia paresthetica of the right anterior thigh and findings suggestive of a distal peripheral polyneuropathy, but not radiculopathy.  

The examiner opined that the Veteran's current peripheral nerve conditions of meralgia paresthetica and peripheral neuropathy (idiopathic and now with superimposed injury secondary to chemotherapy) did not start during service, are not attributable to any objective or asserted/claimed injury or illness during service and are not due to, caused by or aggravated by the Veteran's degenerative disc and joint disease of the lumbosacral spine.  The examiner explained that these conditions are peripheral in etiology and by medical definition not attributable to disease of the central nervous system or spinal cord/spinal nerve pathologies.  

The Board finds that the elements for service connection have not been met for either the Veteran's degenerative low back or lower extremity disabilities.  Service treatment records and subsequent medical records do not contain evidence of complaints, diagnosis or treatment of low back or lower extremity radicular symptomatology during service.  The Veteran's statements regarding service are unreliable in that they are either not supported by the record or are flatly contradicted by the record (e.g. the Veteran has claimed to have been injured during combat in Vietnam when service records confirm he never served overseas.)  Given that service treatment records clearly document the injury and subsequent treatment for the Veteran's knee disability, but make no mention of a low back injury, and that the Veteran sought treatment for many other conditions but no low back disability was identified, including at the time of the Veteran's separation examination, the Board finds that the Veteran did not suffer an in-service injury to his low back.  

Furthermore, after examination of the Veteran and a review of his medical history, the May 2015 examiner did not find a connection, or nexus, between the Veteran's low back or low extremity disabilities and service.  Moreover, the May 2015 examiner found that the Veteran's low back disability was neither caused nor aggravated by his right knee disability.  

The Board finds the May 2015 VA examination and opinion to be adequate to decide the instant claims because the examiner was fully informed of the pertinent factual premises (i.e., medical history) of the case as a result of an examination of the Veteran and the claims file and the submitted opinions are based upon consideration of the Veteran's prior medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the submitted opinions contain fully articulated and definitive conclusions that were neither equivocal nor speculative and contain the requisite degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally and most importantly, the opinions are supported by a reasoned analysis that the Board can consider and weigh against contrary opinions.  See Nieves-Rodriguez, 22 Vet. App. 295 at 301 ("a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  The examiner cited other examinations and treatment records and explained the medical principles involved in his analysis and supporting his conclusions.  Therefore, the opinions are afforded a high degree of probative value.
 
By contrast, while the Veteran and appellant, as lay people, are competent to report observable symptomatology, they lack the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of degenerative disc or joint disease, peripheral neuropathy or meralgia paresthetica.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the appellant and Veteran associated his back and lower extremity disabilities to service or to his right knee disability, they are not considered medically qualified to address such a complex question.  

Finally, there are no competent opinions of record that the Veteran's low back disability was caused or aggravated by an in-service incident or the service-connected knee disability.  While the Veteran's brother has opined that his current degenerative conditions are related to in-service injuries, there is no rationale provided for that opinion nor does there appear to be any familiarity with the Veteran's medical record.  As such, any such opinion is afforded a low probative value and is outweighed by the May 2015 opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 at 301; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current low back or lower extremity disabilities are related to service or to a service-connected disability.  38 C.F.R. §§ 3.303, 3.310.  Furthermore as the Veteran's low back disability has not been shown to have manifested within a year of separation or to have been chronic and continuous since then, (note the Veteran's statements to treatment providers that he did not begin to have back pain until the late 1980s), service connection is not presumptively available as a chronic condition.   38 C.F.R. §§ 3.307, 3.309.  

Accordingly, service connection for a low back disability, to include degenerative joint disease or degenerative disc disease, and lower extremity disabilities, to include peripheral neuropathy or myalgia paresthetica, is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The appellant does not indicate, and the record does not otherwise reflect, that the Veteran's hypertension manifested during service or within a year of separation.  Instead, the Veteran asserted that his hypertension was the result of pain medication prescribed for his back disability, and that this correlation had been related to him by his primary care provider at some point.  However, as the Veteran's back disability has been found herein not to warrant service connection and as there is no other competent medical evidence of record associating the Veteran's hypertension with service or a service-connected disability, service connection is not available on a direct basis, a secondary basis or on a presumptive basis for a chronic condition.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Accordingly, service connection for hypertension is denied. 


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a disability of the lower extremities is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


